Name: Commission Regulation (EEC) No 219/85 of 28 January 1985 amending quantitative limits fixed for imports of certain textile products originating in South Korea
 Type: Regulation
 Subject Matter: Asia and Oceania;  international trade;  leather and textile industries
 Date Published: nan

 30 . 1 . 85 Official Journal of the European Communities No L 25/5 COMMISSION REGULATION (EEC) No 219/85 of 28 January 1985 amending quantitative limits fixed for imports of certain textile products originating in South Korea of trade flows, and to enable suppliers to utilize agreed Community limits more fully ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 3762/83 (2), and in particular Article 7 thereof, Whereas, by Regulation (EEC) No 3589/82, quantita ­ tive limits agreed with third countries are shared between the Member States for 1984 ; Whereas, in the bilateral agreements, the Community has given undertakings to the supplier countries to adjust the allocation of limits among Member States in such a way as to ensure optimum utilization and to establish efficient and speedy procedures for adjusting the allocations ; Whereas South Korea has asked that the allocation of Community quantitative limits among the Member States be adjusted in order to take account of the trend HAS ADOPTED THIS REGULATION : Article 1 Certain Member States' shares of the Community quantitative limits for textile products originating in South Korea, as fixed in Annex III to Regulation (EEC) No 3589/82, are hereby amended for 1984 as laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 January 1985 . For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 374, 31 . 12 . 1982, p . 106 . 2 OJ No L 380, 31 . 12 . 1983, p . 1 . No L 25/6 Official Journal of the European Communities 30 . 1 . 85 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1984) Description i Third countries i Member States l Units l Quantitative limits from 1 January to 31 December 1984 37 56.07 B Woven fabrics of man-made fibres (discontinuous or waste) : South Korea D F Tonnes 455 381 IIIIII II I 1 945 II B. Of regenerated textile fibres : BNL \\ 121 IlII\\ II UK 402 II 56.07-50 , 51 , 55, Woven fabrics of regenerated IRLI 13 56, 59 , 60 , 61 , 65, textile fibres (discontinuous or DK 304 \\ 67, 68 , 69 , 70 , 71 , waste) other than narrow wovenII GRI 25 72, 73 , 74, 77, 78 , fabrics, pile fabrics (includingIII 82, 83 , 84, 87 terry fabrics) and chenille fabrics :I EEC 3 646 67 60.05 A II b) 5 B 60.06 B II III 60.05-93 , 94, 95, 96, 97, 98 , 99 60.06-92, 96, 98 60.05-97 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : Knitted or crocheted fabric and articles thereof, elastic or rubberized (including elastic knee-caps and elastic stockings) : B. Other : Clothing accessories and other articles (except garments), knitted or crocheted, not elastic or rub ­ berized ; articles (other than bathing costumes) of knitted or crocheted fabric , elastic or rub ­ berized, of wool , of cotton, or of man-made textile fibres a) Of which sacks and bags of a kind used for the packing of goods, made from polyethyl ­ ene or polypropylene strip South Korea D F I BNL UK IRL DK GR EEC Tonnes 61 42 39 83 (') 548 8 21 9 811 (') Of which 33 tonnes for products other than those falling within NIMEXE code 60.05-97.